DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Preliminary amendment filed 04/09/2021  has been received and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP 201092287 an English translation is provided by the Applicant).
Regarding claim 1, Takashi discloses a video management device comprising:
processing circuitry configured to
store video data received through a network in a storage unit (storing captured images wherein the images can be from a network; see at least paragraphs 0025 and 0035);
classify a video data group stored in the storage unit based on combinations of imaging locations and content of video data, and calculate a frequency of appearance of each of the combinations (classifying images according to a place and a person/face/object appearing in the image and calculating appearance frequency for each object; see at least paragraphs 0026-0028, 0031 and 0035-0036); and
select video data to be deleted from the storage unit based on the frequency of appearance (if the imaging frequency is lower than a predetermined threshold, the image is not displayed or deleted; see at least paragraph 0035).

Regarding claim 2, Takashi discloses the video management device according to claim 1, wherein the processing circuitry is further configured to select video data related to the combination in which the frequency of appearance is relatively high (displaying the images after deleting the images with imaging frequency lower than a predetermined threshold; see at least paragraphs 0035 and 0049-0050).

Regarding claim 3, Takashi discloses the video management device according to claim 1, wherein the processing circuitry is further configured to select the video data to be deleted from the storage unit based on the frequency of appearance for each combination and a monetary cost required to use the video data determined in accordance with the combination (if the imaging frequency is lower than a predetermined threshold, the image is not displayed or deleted; see at least paragraph 0035. Furthermore, they are deleted to save storage and thereby saving cost).

Claim 4 is rejected on the same grounds as claim 1.
Claim 5 is rejected on the same grounds as claim 2.
Claim 6 is rejected on the same grounds as claim 3.
Claim 7 is rejected on the same grounds as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426